DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,313,888. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the instant application encompass those of the conflicting patent. 
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,313,888. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the instant application encompass those of the conflicting patent. 
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,313,888. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the instant application encompass those of the conflicting patent. 

Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,313,888. Although the claims at issue are not identical, they are not patentably distinct from each other because .
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,313,888. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the instant application encompass those of the conflicting patent. Further, the instant application comprises an general purpose apparatus to implement the method of the conflicting patent.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,313,888. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the instant application encompass those of the conflicting patent. Further, the instant application comprises an general purpose apparatus to implement the method of the conflicting patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xue (US Publication 2016/0353382).
Regarding claims 1 and 11, Xue teaches a device and method for primary channel selection by a first access point (AP) of a group of APs, comprising: (i.e. fig. 6 shows an AP (602) may exchange channel information with another AP (102);)
	measuring, by the first AP, a frequency location and a bandwidth of a primary channel used by at least one second AP of the group of APs; (i.e. fig. 8 shows an first AP may detect  beacon information (802) comprising channel information elements (IE) of a nearby second access point, the information may include primary channel operating information; For example, the beacon information may include information elements (IEs) for basic service set (BSS) operation, radio resource management (a.k.a. 802.11k), etc. The IEs may indicate a primary operating channel number of the access point, a channel width of the operating channel; See paragraph 41, 41, 103) and
The method 800 may also include changing the primary operating channel of the access point from a first channel to a different channel based on the beacon information; See paragraphs 105)
 	wherein the primary channel selected for the first AP is (i) non-contiguous in terms of frequency from the primary channel selected for the at least one second AP.  (i.e. Xue discloses the method of an AP dynamically changing primary operating channel to prevent overlap, interference with a second AP operating a primary channel on a close frequency, bandwidth; see paragraph 5, 21,  41)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1 – 4, 6, 7, 9 -  14, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barriac et al. (US Publication 2015/0078298).
Regarding claims 1 and 11 Barriac teaches a device and method for primary channel selection by a first access point (AP) of a group of APs, comprising: (i.e. fig. 4 shows a wireless device which may comprise an AP comprising a processor, memory and transceiver for performing configured instructions; see paragraphs 61, 62)(fig. 5 shows a wireless network comprising multiple APs for performing channel selection)
 	measuring, by the first AP, a frequency location and a bandwidth of a primary channel used by at least one second AP of the group of APs; and (i.e. fig. 6 shows the first AP obtains BSS information about neighboring APs (602a), the BSS information may include primary channel indications of apparatuses of the neighbor base station, the indication including bandwidth and other primary channel information; see paragraphs 94) (i.e. further the original disclosure of the instant application supports: 
[0105] The selection device 1500 includes a detector 1501 and a controller 1502. The detector 1501 is configured to detect a central frequency location and a bandwidth of a primary channel selected by at least one second AP of the group of APs on a transmission medium 

detecting neighbor primary channel information according to Websters simply means:  “to discover or notice the presence of”)
 	switching, by the first AP, to a frequency location and a bandwidth of a primary channel for the first AP in response to the measured frequency location and bandwidth of the primary channel for the at least one second AP; (i.e. fig. 6 shows the first AP “selects a primary channel for transmission based upon the obtained BSS information (604a)”, the BSS information may include primary channel indications of apparatuses of the neighbor base station, the indication including bandwidth and other primary channel information; see paragraphs 94 - 96)
 	wherein the primary channel selected for the first AP is (i) non-contiguous in terms of frequency from the primary channel selected for the at least one second AP.  (i.e. fig. 6 shows the primary channel is selected to prevent an overlap in frequency with neighboring AP primary channel(s) (non-contiguous); see paragraph 94)
 
NOTE: Chan et al. (2014/0050156) shows in figs 3a – 3d that it is common and well-known in the art to select primary channels that are non-contiguous in frequency for proximate access points.


Regarding claim 2 and 12, Barriac teaches the method of claim 1 and 11, wherein the group of APs comprises multiple virtual APs (multi VAPs) or multiple basic service sets (multi BSSs) according to the IEEE 802.11 WiFi standard. (i.e. fig. 5 shows the group of APs may comprise multiple BSS of the 802.11 standard; see paragraphs 31, 76, 77)
Regarding claim 3 and 13, Barriac teaches the method of claim 1 and 11, comprising: selecting the frequency location and bandwidth of the primary channel for the first AP from a section of a transmission medium not occupied by the primary channel of the at least one second AP. (i.e. fig. 5 shows AP1 may select a channel based upon the BSS information received so as not to interfere with a primary channel of the neighboring AP; see paragraphs 77, 83, 84, 88 - 90)
Regarding claim 4 and 14, Barriac teaches the method of claims 1 and 11, comprising: selecting the frequency location and bandwidth of the primary channel for the first AP so as to not overlap with the primary channel selected by the at least one second AP.  (i.e. fig. 6 shows the primary channel is selected to prevent an overlap in frequency with neighboring AP primary channel(s); see paragraph 94)
Regarding claim 6 and 16, Barriac teaches the method of claims 1 and 11,  wherein switching to the frequency location and the bandwidth of the primary channel for the first AP comprises switching to the primary channel having a different channel bandwidth than the primary channel selected for the at least one second AP. (i.e. the neighboring BSS may support primary channels having differing bandwidths; see paragraph 84, 90, 94)
Regarding claim 7 and 17, Barriac teaches the method of claims 1 and 11,   wherein the frequency and bandwidth of the primary channel for the first AP is assigned from a section of a transmission medium not occupied by the primary channel of the at least one second AP. (i.e. fig. 6 shows the primary channel is selected to prevent an overlap in frequency with neighboring AP primary channel(s); see paragraph 94)
Regarding claim 9 and 19, Barriac teaches the method of claims 1 and 11,    wherein switching to the frequency location and the bandwidth of the primary channel for the first AP is performed in accordance with a dynamic bandwidth channel access operation. (i.e. the selection or changing of the primary channel is dynamic channel access; see paragraphs 84 - 86)
Regarding claim 10 and 20, Barriac teaches the method of claims 1 and 11, wherein the primary channel selected for the first AP and the primary channel 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 8, 15, 18 is/are rejected under 35 U.S.C. 103 as being obvious over Barriac et al. (US Publication 2015/0078298) in view of Chan et al. (US Publication 2014/0050156).
Regarding claims 5 and 15, Barriac discloses all the recited limitations of claim 1 and 11 as described previously from which claim 5 and 15 depends. Barriac does not teach selecting the frequency location and bandwidth of the primary channel for the first AP based on an evaluation of previously used primary channels and bandwidths. However, Chan discloses selecting the frequency location and bandwidth of the primary channel for the first AP based on an evaluation of previously used primary channels and bandwidths. (i.e. fig.  Chan shows a previous allocation of a BSS of a first AP may be used to select or change a primary channel; see paragraphs 12, 27, 47)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to implement the channel selection scheme of Chan into Barriac. Both Barriac and Chan teach dynamic channel assignments for WLANs supporting 802.11AC. . 
A person with ordinary skill in the art would have been motivated to make the modification to Barriac to improve performance by having the primary channels misaligned to maintain fair channel access.
Regarding claims 8 and 18, Barriac discloses all the recited limitations of claim 1 and 11 as described previously from which claim 8 and 18 depends. Barriac does not wherein the non-contiguous primary channel selected for the first AP is non-adjacent in terms of frequency from the primary channel selected for the at least one second AP. However, Chan discloses wherein the non-contiguous primary channel selected for the first AP is non-adjacent in terms of frequency from the primary channel selected for the at least one second AP. (i.e. fig. 3c of Chan shows a BSS of a first AP has a primary channel that is both non-contiguous and non-adjacent in terms of frequency and within the overlapping bandwidth defined by the plurality of frequency adjacent channels; see paragraph 45)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to implement the channel selection scheme of Chan into Barriac. Both Barriac and Chan teach dynamic channel assignments for WLANs supporting 802.11AC.
A person with ordinary skill in the art would have been motivated to make the modification to Barriac to improve performance by having the primary channels misaligned to maintain fair channel access.
Regarding claims 21, Barriac discloses all the recited limitations of claim 1 as described previously from which claim 21 depends. Barriac does not , wherein the bandwidth of the primary channel for the first AP after the switching matches the measured bandwidth of the primary channel selected by the at least one second AP. However, Chan discloses , wherein the bandwidth of the primary channel for the first AP after the switching matches the measured bandwidth of the primary channel selected by the at least one second AP. (i.e. fig. 3c of Chan shows a BSS of a first AP has a primary channel that is both non-contiguous and non-adjacent in terms of frequency comprising the same bandwidth as the primary channel of the other AP or BSS; see paragraph 45)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to implement the channel selection scheme of Chan into Barriac. Both Barriac and Chan teach dynamic channel assignments for WLANs supporting 802.11AC.
A person with ordinary skill in the art would have been motivated to make the modification to Barriac to improve performance by having the primary channels misaligned to maintain fair channel access.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471




January 27, 2022Primary Examiner, Art Unit 2471